Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a control unit” in claims 1, 12, and 20 does not invoke 112(f) and is broadly interpreted to be an electronic controller.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (US 20190323427 A1).
Regarding claim 1
	Mackin discloses a system (Fig 2) for driving a fan of an engine of an aircraft (intended use – the system of Mackin is for a gas turbine engine in Fig 2 thus also capable of driving a fan of an engine of aircraft, Mackin also discloses an aircraft in Fig 1), the system comprising: 
an electric motor (212 Fig 2) operatively coupled to a drive axle |(shaft 220) of the fan (fan 204); and 
a control unit (controller 208) in communication with the electric motor (212 via lines 232, 228), wherein the control unit is configured to operate the electric motor to rotate the fan (controller 208 sends a command signal 232, e.g., a start command, to start the electric motor 212 to drive the propulsor/fan 204, Para 0061).
Regarding claim 12
	Mackin discloses a method (Fig 2) for driving a fan (propulsor 204) of an engine (202) of an aircraft (aircraft in Fig 1), the method comprising: 
operatively coupling an electric motor (212 Fig 2) to a drive axle |(shaft 220) of the fan (fan 204); 
communicatively coupling a control unit (controller 208) with the electric motor (212 via lines 232, 228); and 
operating, by the control unit, the electric motor to rotate the fan (controller 208 sends a command signal 232, e.g., a start command, to start the electric motor 212 to drive the propulsor/fan 204, Para 0061).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Kacprowski (US 20190115518 A1).
Regarding claim 2
	Mackin discloses the system of claim 1.
Mackin is silent on wherein the control unit is within the engine.
However, Kacprowski teaches to place the controller within the gas turbine engine (controller FADEC 15 in nacelle of gas turbine engine in Fig 2, Para 0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place the control unit in Mackin within the nacelle of the gas turbine engine, as suggested and taught by Kacprowski, because this would shield the control unit from external damage and also efficiently utilize available space within the engine.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Shaw (US 20200067361 A1).
Regarding claim 3
	Mackin discloses the system of claim 1.
Mackin is silent on wherein the control unit is within the electric motor.
However, Shaw teaches an electric motor (system 100 in Fig 1A can be a motor or a generator, Para 0033, indicating that system 100 is an electric motor) comprises a control unit (an encoder attached to shaft 108 of the motor to provide information to controller 112 connected to shaft 108 of the motor in Fig 1A, Para 0032 bottom) that is within the electric motor (the encoder being a part of the controller and is attached to shaft 108, i.e. within the electric motor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place an encoder, taught by Shaw, within the electric motor in Mackin, where the encoder provides useful information to the control unit, in order to provide accurate information in controlling the electric motor to provide dynamic stability (Para 0032 bottom). 

Claim(s) 4-7, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mackin in view of Watanabe (US 20160308411 A1).
Regarding claim 4
	Mackin discloses the system of claim 1.
Mackin further discloses wherein the electric motor comprises: a housing (electric motor 212 having an outer rectangular housing in Fig 2) defining an internal chamber (interior space of motor 212).
Mackin is silent on a stator within the internal chamber; and a rotor within the internal chamber, wherein a portion of the drive axle is coupled to the rotor.
However, Watanabe teaches an electric motor (10b Fig 2, permanent magnet motor/generator in Para 0002), wherein the electric motor comprises: a housing (19, Para 0058) defining an internal chamber (interior of housing 19), a stator (18, Para 0057 top) within the internal chamber; and a rotor (rotor assembly including 12a-b and 21, Para 0060) within the internal chamber, wherein a portion of the drive axle (a portion of shaft/axle 11 is coupled to rotor 12a-b) is coupled to the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the electric motor in Mackin to have a stator within the internal chamber; and a rotor within the internal chamber, wherein a portion of the drive axle is coupled to the rotor, as suggested and taught by Watanabe, because Watanabe teaches an axial gap type electric motor that ensures high productivity and that has high performance even if the amount of permanent magnets is significantly reduced (Para 0012).
Regarding claim 5
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe further discloses wherein the rotor extends around the stator (Watanabe teaches the stator 18 positioned in between rotor 12a-b).
Regarding claim 6
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe further discloses wherein the rotor comprises at least one channel (Watanabe teaches coils 16 disposed in a gap formed between the two rotors 12a and 12b, Para 0057 bottom, this gap is interpreted to be the channel), and wherein at least a portion of the stator is disposed within the at least one channel (coils 16 of stator 18 is disposed within the gap/channel).
Regarding claim 7
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe further discloses wherein the stator comprises at least one core (Watanabe teaches coils 16 disposed in a gap formed between the two rotors 12a and 12b, Para 0057 bottom, coils 16 is interpreted to be the core) disposed between opposed rims of the rotor (opposed rims 12a and 12b).
Regarding claim 9
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe further discloses wherein the rotor comprises at least four magnetic poles (Watanabe teaches more than four magnets 14a-b and 15a-b positioned on rotor 12a-b in Fig 4, Para 0057 middle, thus the rotor 12a-b has more than four magnetic poles).
Regarding claim 13
	Mackin discloses the method of claim 12.
Mackin further discloses a housing of the electric motor(electric motor 212 having an outer rectangular housing in Fig 2) having an internal chamber (interior space of motor 212).
Mackin is silent on a stator within the internal chamber; wherein a rotor is within the internal chamber, and wherein the method further comprises coupling a portion of the drive axle to the rotor.
However, Watanabe teaches an electric motor (10b Fig 2, permanent magnet motor/generator in Para 0002), comprises: a housing (19, Para 0058) having an internal chamber (interior of housing 19), a stator (18, Para 0057 top) within the internal chamber; wherein a rotor (rotor assembly including 12a-b and 21, Para 0060) is within the internal chamber, and coupling a portion of the drive axle (a portion of shaft/axle 11 is coupled to rotor 12a-b) to the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the electric motor in Mackin to have a stator within the internal chamber; wherein a rotor is within the internal chamber, and wherein the method further comprises coupling a portion of the drive axle to the rotor, as suggested and taught by Watanabe, because Watanabe teaches an axial gap type electric motor that ensures high productivity and that has high performance even if the amount of permanent magnets is significantly reduced (Para 0012).
Regarding claim 14
	Mackin in view of Watanabe discloses the method of claim 13.
Mackin in view of Watanabe further discloses wherein the rotor extends around the stator (Watanabe teaches the stator 18 positioned in between rotor 12a-b).
Regarding claim 15
	Mackin in view of Watanabe discloses the method of claim 13.
Mackin in view of Watanabe further discloses wherein at least a portion of the stator is disposed within at least one channel of the rotor (Watanabe teaches coils 16 of the stator 18 disposed in a gap formed between the two rotors 12a and 12b, Para 0057 bottom, this gap is interpreted to be the channel).
Regarding claim 16
	Mackin in view of Watanabe discloses the method of claim 13.
Mackin in view of Watanabe further discloses wherein at least one core of the stator (Watanabe teaches coils 16 disposed in a gap formed between the two rotors 12a and 12b, Para 0057 bottom, coils 16 is interpreted to be the core) is between opposed rims of the rotor (opposed rims 12a and 12b).
Regarding claim 17
	Mackin in view of Watanabe discloses the method of claim 13.
Mackin in view of Watanabe further discloses wherein the includes at least four magnetic poles (Watanabe teaches more than four magnets 14a-b and 15a-b positioned on rotor 12a-b in Fig 4, Para 0057 middle, thus the rotor 12a-b has more than four magnetic poles).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Watanabe, as applied to claim 4 above, and further in view of Miller (US 6531799 B1).
Regarding claim 8
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe is silent on wherein the housing is formed of an aluminum alloy.
However, Miller teaches an electric motor having a housing being formed of aluminum (member 12 is manufactured from a relatively strong and durable material such as aluminum, Col 3 ll. 49-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the housing in Mackin in view of Watanabe from an aluminum material or alloy, as suggested and taught by Miller, because aluminum is durable and strong.


Claim(s) 10-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of Watanabe, as applied to claims 4 and 13 above, and further in view of 
Athavale (US 20210099118 A1).
Regarding claim 10
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin in view of Watanabe is silent on wherein the electric motor further comprises an encoder configured to measure rotor flux angles and speed.
However, Athavale teaches an electric motor (128 in Fig 1) comprises an encoder (resolver 126 coupled to the electric motor thus interpreted to be part of the electric motor, resolver 126 can be a rotary encoder, Col 7 ll. 64-65) configured to measure rotor flux angles and speed (slip estimator 110 obtain data from resolver/encoder 126, Col 11 ll. 4-6, to calculate the stator flux vector angle and the electrical angular velocity, i.e. speed, Col 11 ll. 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an encoder, taught by Athavale, to the electric motor in Mackin in view of Watanabe, configured to measure rotor flux angels and speed, because these are important parameters in controlling operation for the electric motor to provide dynamic stability (Col 1 ll. 13-17). 
Regarding claim 11
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin further discloses the control unit comprises a full authority digital engine control (FADEC) (controller 208, e.g., an electronic engine controller controls the on/off operations of the gas turbine engine 202, Fig 2, Para 0046 bottom, interpreted to be a full authority digital engine control).
Mackin in view of Watanabe is silent on a speed and torque responder that determines speed and flux angles of the rotor.
However, Athavale teaches an electric motor (128 in Fig 1) controlled by an engine control (control system 102 Fig 1, Col 5 ll. 15-17) in communication with a speed and torque responder (slip estimator 110 interpreted to be the responder, Fig 1, Col 11 ll. 11-13) that determines speed and flux angles of the rotor (slip estimator 110 obtain data from resolver/ 126, Col 11 ll. 4-6, to calculate the stator flux vector angle and the electrical angular velocity, i.e. speed, Col 11 ll. 11-13, since the slip estimator 110 is used to determine the speed and flux angles of the rotor, which is the same or similar to the claimed responder, slip estimator 110 is interpreted to be the claimed speed and torque responder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a slip estimator to be a speed and torque responder, taught by Athavale, to the electric motor and in communication with the control unit FADEC in Mackin in view of Watanabe, to determine rotor flux angels and speed, because these are important parameters in controlling operation for the electric motor to provide dynamic stability (Col 1 ll. 13-17). 
Regarding claim 18
	Mackin in view of Watanabe discloses the method of claim 13.
Mackin in view of Watanabe is silent on measuring, by an encoder of the electric motor, rotor flux angles and speed.
However, Athavale teaches an electric motor (128 in Fig 1) comprises an encoder (resolver 126 coupled to the electric motor thus interpreted to be part of the electric motor, resolver 126 can be a rotary encoder, Col 7 ll. 64-65) configured to measure rotor flux angles and speed (slip estimator 110 obtain data from resolver/encoder 126, Col 11 ll. 4-6, to calculate the stator flux vector angle and the electrical angular velocity, i.e. speed, Col 11 ll. 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an encoder, taught by Athavale, to the electric motor in Mackin in view of Watanabe, to measure rotor flux angels and speed, because these are important parameters in controlling operation for the electric motor to provide dynamic stability (Col 1 ll. 13-17). 
Regarding claim 19
	Mackin in view of Watanabe discloses the system of claim 4.
Mackin further discloses the control unit comprises a full authority digital engine control (FADEC) (controller 208, e.g., an electronic engine controller controls the on/off operations of the gas turbine engine 202, Fig 2, Para 0046 bottom, interpreted to be a full authority digital engine control).
Mackin in view of Watanabe is silent on communicatively coupling the full authority digital engine control (FADEC) of the control unit with a speed and torque responder; and determining, by the speed and torque responder, speed and flux angles of the rotor.
However, Athavale teaches an electric motor (128 in Fig 1) controlled by an engine control (control system 102 Fig 1, Col 5 ll. 15-17) communicatively coupling with a speed and torque responder (slip estimator 110 interpreted to be the responder, Fig 1, Col 11 ll. 11-13); and determining, by the speed and torque responder, speed and flux angles of the rotor (slip estimator 110 obtain data from resolver/responder 126, Col 11 ll. 4-6, to calculate the stator flux vector angle and the electrical angular velocity, i.e. speed, Col 11 ll. 11-13, since the slip estimator 110 is used to determine the speed and flux angles of the rotor, which is the same or similar to the claimed responder, slip estimator 110 is interpreted to be the claimed speed and torque responder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a slip estimator to be a speed and torque responder, taught by Athavale, to the electric motor and communicatively couple the speed and torque responder with the control unit FADEC in Mackin in view of Watanabe, to determine rotor flux angels and speed, because these are important parameters in controlling operation for the electric motor to provide dynamic stability (Col 1 ll. 13-17). 
Regarding claim 20
	Mackin discloses an aircraft (Fig 1) comprising: 
an engine (202 and 204 Fig 2) having a fan (propulsor 204); and 
a system (Fig 2) for driving the fan (204) of the engine, the system comprising: 
an electric motor (212 Fig 2) operatively coupled to a drive axle |(shaft 220) of the fan (fan 204), wherein the electric motor comprises a housing (electric motor 212 having an outer rectangular housing in Fig 2) defining an internal chamber (interior space of motor 212); and 
a control unit in communication with the electric motor, 
wherein the control unit is configured to operate the electric motor to rotate the fan (controller 208 sends a command signal 232, e.g., a start command, to start the electric motor 212 to drive the propulsor/fan 204, Para 0061), and wherein the control unit comprises a full authority digital engine control (FADEC) (controller 208, e.g., an electronic engine controller controls the on/off operations of the gas turbine engine 202, Fig 2, Para 0046 bottom, interpreted to be a full authority digital engine control).
	Mackin is silent on a stator within the internal chamber, a rotor within the internal chamber, and an encoder configured to measure rotor flux angles and speed, wherein a portion of the drive axle is coupled to the rotor, wherein the rotor comprises at least one channel, and wherein at least a portion of the stator is disposed within the at least one channel; and 
a speed and torque responder that determines speed and flux angles of the rotor.
However, Watanabe teaches an electric motor (10b Fig 2, permanent magnet motor/generator in Para 0002), wherein the electric motor comprises: a housing (19, Para 0058) defining an internal chamber (interior of housing 19), a stator (18, Para 0057 top) within the internal chamber; and a rotor (rotor assembly including 12a-b and 21, Para 0060) within the internal chamber, wherein a portion of the drive axle (a portion of shaft/axle 11 is coupled to rotor 12a-b) is coupled to the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the electric motor in Mackin to have a stator within the internal chamber; and a rotor within the internal chamber, wherein a portion of the drive axle is coupled to the rotor, as suggested and taught by Watanabe, because Watanabe teaches an axial gap type electric motor that ensures high productivity and that has high performance even if the amount of permanent magnets is significantly reduced (Para 0012).
Mackin in view of Watanabe is silent on an encoder configured to measure rotor flux angles and speed, and a speed and torque responder that determines speed and flux angles of the rotor.
However, Athavale teaches an electric motor (128 in Fig 1) controlled by an engine control (control system 102 Fig 1, Col 5 ll. 15-17) having an encoder (resolver 126 coupled to the electric motor, resolver 126 can be a rotary encoder, Col 7 ll. 64-65) configured to measure rotor flux angles (via slip estimator 110, Col 11 ll. 11-13) and speed and a speed and torque responder (slip estimator 110 interpreted to be the responder, Fig 1, Col 11 ll. 11-13) that determines speed and flux angles of the rotor (slip estimator 110 obtain data from revolver/encoder 126, Col 11 ll. 4-6, to calculate the stator flux vector angle and the electrical angular velocity, i.e. speed, Col 11 ll. 11-13, since the slip estimator 110 is used to determine the speed and flux angles of the rotor, which is the same or similar to the claimed responder, slip estimator 110 is interpreted to be the claimed speed and torque responder).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami (US 20060284507 A1) teaches an axial electric motor with an air gap in between the rotor cores and the stator
Qu (US 8063527 B2) teaches a double-sided generator with an outer rotor and an inner stator
Huang (US 10892654 B2) teaches an electric motor with a stator 12 positioned in between rotor components 2a-b
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741